DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20170261273 A1 (hereinafter Maranville)
US 20190353793 A1 (hereinafter Baldovino)
US 20150345797 A1 (hereinafter Lehet)
US 20190210423 A1 (hereinafter Ghannam)
US 20200084920 A1 (sensor enclosure heat exchange for vehicle top, Fig.1-3, para 24)
US 20180109061 A1 (rotary fins to transfer heat; para 2, Fig.3-4, 7B)
US 20160297279 A1 (Fig.3; vehicle register with two layers to control airflow)


Allowable Subject Matter, Claim Objection
Claims 3-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The additional limitations in these claims, in the context of other limitations in the independent and intervening claims, are not anticipated nor is obvious over the prior art of record or found during Examiner’s search. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maranville in view of Baldovino.

Regarding Claim 1.  Maranville teaches a heat exchange system of a vehicle [(para 21, Fig.1, Fig.2)] , comprising:	 an enclosure [(10 & 14 of  Fig.1, para 16,  the whole enclosure of Fig.2 except 16)] disposed on the vehicle, the enclosure comprising:	 a fan disposed at a base of the enclosure [(para 21, fan 60, Fig.2)] :	 one or more sensors within the enclosure [(para 17)] :	 and a cover on an exterior of the enclosure, the cover comprising a hole pattern  to selectively permit an airflow to enter the enclosure [(openings of channels 54 on cover 14, para 21, Fig.2; the channels are permitting airflow only through channels, Fig.2)] :	 and a deflector disposed on the vehicle [(Fins or air guides 56; para 21 and Fig.2 )] .

Maranville does not explicitly shows that the deflector is disposed outside of the enclosure 

However, in the same/related field of endeavor, Baldovino teaches a deflector is disposed outside of the enclosure [(Fins/deflectors 72 {Fig.4, 6, para 27 disposed inside 34 {Fig.1, 4}, i.e. outside of the enclosure 36})] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Maranville with Baldovino, because both of the prior arts are dealing with heat exchange for vehicle sensors [(the Abstracts of Maranville and Baldovino)] , and the modification would work predictably without any change of their respective functions. 

 Regarding Claim 11: This is a method claim that corresponds to the apparatus claim 1, this is therefore obvious based on analysis of claim 1.

Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maranville in view of Baldovino in view of Lehet.

Regarding Claims 2 & 12: Maranville in view of Baldovino does not explicitly show 2. The heat exchange system of claim 1, wherein: cover comprises a first layer having a first hole pattern and a second layer disposed over the first layer and having a second hole pattern, and the second layer being configured to rotate about the first layer to adjust an alignment between the first hole pattern and the second hole pattern, the alignment indicating an amount of the airflow that enters the enclosure.

However, in the same/related field of endeavor, Lehet teaches a first layer having a first hole pattern and a second layer disposed over the first layer and having a second hole pattern, and the second layer being configured to rotate about the first layer to adjust an alignment between the first hole pattern and the second hole pattern, the alignment indicating an amount of the airflow that enters the enclosure [(Fig.9, para 32; unit 60 first layer, unit 64 rotatable second layer to control the airflow)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would provide improve control of airflow hence control of heat exchange.  

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maranville in view of Baldovino in view of Ghannam.

Regarding Claim 20: Maranville in view of Baldovino does not explicitly show a controller configured to regulate an amount of the airflow that enters the enclosure using binary programming to indicate an open or closed state of each hole in the hole pattern.

However, in the same/related field of endeavor, Ghannam teaches a controller configured to regulate an amount of the airflow that enters the enclosure using binary programming to indicate an open or closed state of each hole in the hole pattern [(Ghannam para 10, 7; controller is programed to move the valve in two/binary position to open and close a duct/channel; please note Maranville teaches multiple channels/ducts)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skills in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would provide improve control of airflow hence control of heat exchange.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 11 of U.S. Patent No. US 11229141 B2 in view of Maranville. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims teaches all the limitations of claim 1  and 11 except a cover on an exterior of the enclosure, the cover comprising a hole pattern  to selectively permit an airflow to enter the enclosure. However, in the same field of art, this is taught by Maranville (please see the prior art rejection above). Therefore, in light of above discussion it would have been obvious to one of the ordinary skills in the art, before the effective filing date of the claimed invention, to combining them as the combination would work predictably without any change of their respective functions.
Claims 2 & 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 11 of U.S. Patent No. US 11229141 B2 in view of Maranville in view of Lehet. The additional limitations of these claims are taught by Lehet (please see the prior art analysis for details)
Claims 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 11 of U.S. Patent No. US 11229141 B2 in view of Maranville in view of Ghannam. The additional limitations of these claims are taught by Ghannam (please see the prior art analysis for details)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426